Citation Nr: 9921745	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for dental trauma.


INTRODUCTION

The veteran had active service from August 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which, in pertinent part, 
denied a claim of entitlement to service connection for 
dental trauma.  The veteran disagreed with that denial in 
September 1997, and filed a timely substantive appeal in 
February 1998 after the RO issued a statement of the case 
(SOC) in January 1998.



FINDINGS OF FACT

1.  There is no medical or dental evidence that the veteran 
incurred dental trauma in service.

2.  There is no medical or dental evidence that the veteran 
has a current dental disability due to dental trauma or to 
any dental treatment or condition in service.

3.  The veteran is edentulous, and upper and lower dentures 
have been constructed to replace all missing teeth.


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma, or to service connection for treatment purposes, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.381 (1999); 38 C.F.R. §§ 3.381, 4.149, 4.150, 
17.161 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained an injury while 
playing basketball, either at a military base at Grosse Isle, 
Michigan or at the Great Lakes base, in which one tooth was 
broken ("knocked 1/2 off") and several teeth were loosened.  
The veteran contends that a temporary cap was placed on the 
partially broken tooth, but that a permanent cap could not be 
completed before the veteran's service discharge.  

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize dental 
treatment for compensable service-connected dental disorders, 
including very severe disabilities such as loss in whole or 
in part of a bone structure in the mouth (see 38 C.F.R. 
§ 4.150), dental disorders due to service trauma, dental 
disorders aggravating service-connected disabilities, dental 
disorders of former prisoners of war, and in other 
circumstances not relevant to this case.  Where one of these 
factors, such as a dental disorder due to dental trauma, is 
present, the veteran will be eligible for VA dental 
treatment, even for a noncompensable dental condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

For the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (1997).

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

The Board notes that, subsequent to submission of all 
evidence and issuance of the statement of the case (SOC), the 
governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended.  64 Fed. Reg. 30,392-393 (June 8, 1999).  Prior to 
amendments, the regulations provided, as 38 C.F.R. § 4.149, 
that treatable carious teeth and replaceable missing teeth 
could be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
This definition is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  64 Fed. Reg. at 30,393.  
The amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry or teeth filled or extracted more than 
180 days after service entry.  

38 C.F.R. § 4.150, the provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, was not amended.  The provisions allowing 
outpatient dental treatment based on dental trauma incurred 
during service, including treatment for noncompensable dental 
conditions, were also unchanged.  38 C.F.R. § 17.161(c).  

Thus, if the veteran incurred dental trauma in service, he 
would be entitled to treatment of the teeth involved in the 
dental trauma and to treatment of other teeth affected by the 
residuals of the dental trauma, under either the old or the 
new regulations.  38 C.F.R. § 17.161(c).  

A service entrance examination conducted in December 1942 
reflects that the veteran had four missing teeth, #1, #16, 
#17, and #32.  Five teeth, #1, #16, #17, #19, and #32, were 
marked as missing at the time of a Physical Examination for 
Flying conducted in that same month, December 1942.  Two 
subsequent examinations for flying, conducted in February 
1944 and October 1944, each reflect that three teeth were 
missing, but the locations of the three teeth marked as 
missing are not consistent in the notes of the two 
examinations.  

Dental notes dated in October 1945 reflect that an impression 
was made for a crown, and request for a crown was submitted, 
while the veteran was stationed at Grosse Isle, Michigan.  
However, the number or location of the tooth to which the 
crown was to be applied is not clearly indicated.  

A dental treatment record dated in early March 1946 reflects 
that a silver filling was placed on tooth #9.  The dental 
portion of the veteran's service separation examination 
reflects that tooth #8 was nonvital, that #2, #3, #9, #14, 
#18, #20, #30, and #31 had fillings, and that #32 was 
missing.   

Post-service clinical records do not include any dental 
records proximate to service.  The veteran indicated in his 
November 1996 claim that a "Dr. Whitt" in Nicolasville, 
Kentucky, examined his teeth in the 1960s.  The RO attempted 
to obtain those records, as well as other dental records 
identified by the veteran.  The only dental record obtained 
was from M.R. Bishop, D.M.D.  That record discloses that 
teeth #7, #8 , #9, #10, #11, #12 and #18 were extracted in 
April 1989.  That record is silent as to the reasons that the 
extractions were required, and is silent as to the presence, 
absence, or condition of any other teeth.

On VA examination conducted in February 1997, the veteran was 
noted to be edentulous (without teeth, i.e., toothless).  The 
dentist provided no medical opinion as to the reason for 
extraction of all of the veteran's teeth, nor does the record 
disclose when the various teeth were removed.  The VA 
examination noted that complete upper and lower dentures had 
been constructed to replace the veteran's teeth, although he 
was not using the lower dentures.

The veteran submitted a statement dated in May 1997 
indicating that he required two bridges in his lower jaw and 
a permanent cap as a result of in-service dental trauma.  In 
September 1997, in a statement accepted as a notice of 
disagreement, the veteran stated that he had dental work done 
proximate to service to replace a temporary cap inserted 
during service, because the permanent crown could not be 
completed during service.  Additionally, he contended that 
two lower teeth were extracted proximate to service as a 
result of the in-service dental trauma, and that a bridge was 
then required.  The veteran was unable, however, to recall 
the name of the dentist who provided this private dental 
treatment, or the location or date of the care.  In his 
February 1998 substantive appeal, the veteran indicated that 
he believed the dental trauma occurred in late February 1946 
or early March 1946.  He also contended that information 
regarding the dental trauma and capped tooth was omitted from 
his service medical records and separation examination.  

The veteran was notified, by a rating decision issued in 
August 1997, that there was no record of treatment for a 
tooth broken off or for any teeth loosened during service.  
The veteran was also notified that there was no record of 
dental treatment proximate to service, and that the records 
provided by Dr. Bishop referenced no dental treatment prior 
to 1989, a period of more than 40 years after the veteran's 
service discharge.

By an SOC issued in January 1998, the veteran was notified 
that no additional dental records had been obtained.  He was 
further notified that, without evidence of the dental injury 
or treatment in service or medical evidence linking a current 
dental disorder to service, the dental claim was not well-
grounded.

Thus, as the veteran is edentulous (toothless), but without 
evidence any in-service or post-service disease or injury of 
the mandible, hard palate, or maxilla, the amended 
regulations do not represent a substantive change in this 
case.  Nevertheless, the Board has considered both the old 
(1998) regulations and the new (1999) regulations to 
determine whether the veteran is entitled to specific 
notification of the amended regulations.  

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to service connection for dental trauma is well 
grounded.  38 U.S.C.A. § 5107(a).  To be well-grounded, the 
claim must be plausible, one which is meritorious on its own 
or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of current 
disability (a dental diagnosis in this case), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical/dental 
evidence).  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

There is no in-service or post-service medical or dental 
clinical record or opinion indicating that the veteran 
incurred a dental trauma during service, or indicating that 
any post-service dental disorder or condition might be linked 
to the veteran's service or any incident thereof.  In 
particular, the Board notes that, although the veteran's 
service dental records reflect that the veteran was provided 
a crown in service, there is no indication that the crown was 
required as a result of dental trauma.  More significantly, 
as the veteran is now completely edentulous, there is no 
medical or dental evidence that the veteran has any current 
dental disability due to dental trauma in service.

The Board notes the veteran's contention that records of 
treatment for dental trauma are missing, perhaps because the 
trauma occurred near the time of service separation.  
However, the initial record that the veteran required a crown 
in service is dated in October 1945; the remainder of the 
veteran's service dental records, and a service separation 
examination conducted the following year, include no report, 
indication, history, or complaint of dental trauma.  

The record is devoid of any private dental records for the 
period from April 1946 to 1989.  In the absence of any 
evidence to support the veteran's contention other than his 
own lay statement that he believes he had dental injury and 
treatment during service which is not reflected in any 
record, it would be unreasonable for the Board to assume that 
in-service records of dental treatment were incomplete.

Moreover, there is no indication in the record that any 
missing tooth, whether extracted as a result of dental trauma 
or as a result of some other etiology, cannot be replaced.  
The 1997 VA dental examination reflected that the veteran was 
entirely edentulous, and that both maxillary (upper) and 
mandibular (lower) dentures had been constructed, although 
the veteran did not use his lower denture, and apparently 
desired a new one.  There was no indication in this 
examination that there would be any dental contraindication 
or difficulty in providing the veteran with appropriate 
prostodontic appliances to replace all missing teeth.  The 
examination report reflected in particular that there were no 
significant intraoral scars, and no abnormality or loss of 
substance of the mandible, maxilla, or hard palate was noted.  

The only evidence of record that the veteran incurred dental 
trauma in service is the veteran's own lay statement.  The 
veteran has not submitted any evidence that he has the 
expertise to provide a dental diagnosis, and thus, his 
statement that he sustained dental trauma as the result of 
any injury to his mouth in service is not sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board is unable to find any evidence of record, other 
than the veteran's own allegations, to support his statements 
that he incurred dental trauma in service.  The Board notes 
that there is no medical or dental opinion, other than the 
veteran's unsupported lay statement, which links tooth loss 
after service to dental trauma during service.  The veteran's 
opinion as to the etiology of tooth loss after service does 
not serve to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of 
medical etiology cannot render a claim well-grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
persons are not competent to render medical opinions).

Even if the veteran's lay statement that a tooth was broken 
off in service as the result of dental trauma is considered 
sufficient to establish that the veteran did incur dental 
trauma in service, the veteran's lay statement cannot provide 
a nexus between the in-service dental trauma and a current 
dental disability.  In the absence of any medical or dental 
evidence that the veteran has a current dental disability due 
to the in-service trauma, he has not presented a well-
grounded claim.  The evidence of record is clearly devoid of 
any evidence as to why the veteran is now edentulous.  Thus, 
the claim must be denied as not well-grounded.  38 U.S.C.A. 
§ 5107(a); see Woodson v. Brown, 8 Vet. App. 352, 353-54 
(1995).

Under the amended regulations, the veteran is entitled to 
service connection, at least for treatment purposes, of teeth 
extracted or filled more than 180 days after service, such as 
replacement of a crown.  The Board further notes that the 
dental records are somewhat contradictory as to which teeth 
were missing or previously filled on service entry as 
compared to the dental condition at service discharge.  
However, even assuming that some teeth were extracted, 
filled, or treated by placement of a temporary or permanent 
crown in service, the veteran cannot establish a well-
grounded claim of entitlement to service connection for 
treatment purposes for these teeth, in the absence of medical 
or dental evidence of trauma in service, as there is no 
medical evidence that any of the veteran's teeth cannot be 
replaced.  

The veteran's only current dental disability is that he is 
edentulous, and requires replacement of all upper and lower 
teeth with dentures.  In the absence of a well-grounded claim 
of entitlement to service connection for dental trauma, there 
is no category authorizing service connection for a dental 
disorder for purposes of dental examination or outpatient 
dental treatment under which the veteran has established a 
plausible claim.  He does not present a well-grounded claim 
of entitlement to service connection, including for treatment 
purposes, under the old or new regulations.  To the extent 
the claim for service connection is a claim for dental 
treatment, it is not well-grounded.  Woodson v. Brown, 8 Vet. 
App. 352 (1995).  

The veteran has been notified of the requirement to submit a 
well-grounded claim, and has been notified of the evidentiary 
requirements for a well-grounded claim based on dental trauma 
or where the disability consists of replaceable missing 
teeth.  The veteran has not identified any available dental 
evidence prior to 1989, or any other dental evidence or 
opinion which might serve to well ground his claim on any 
basis.  The Board finds that it would be fruitless, under the 
circumstances, to remand the claim to notify the veteran of 
the amended regulations, since there is no evidence or 
allegation that would suggest that the veteran could submit a 
plausible claim or that the outcome would be changed.  


ORDER

Entitlement to service connection for dental trauma is 
denied.





		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

